Exhibit 10.52
Cameron Graphic [graphic-cam.jpg]

 




June 16, 2009


Mr. H. Keith Jennings
1131 Bayou Island Drive
Houston, TX 77063


Dear Mr. Jennings,


Cameron International Corporation (the “Company”) considers the establishment
and maintenance of a sound and vital management to be essential for the
protection and enhancement of the best interests of the Company and its
shareholders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change of Control1  may arise
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.  Accordingly,
the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to assure the Company of the continuation of
your service and to reinforce and encourage the attention and dedication of
members of the Company’s management to their assigned duties without distraction
in circumstances arising from the possibility of a Change of Control. In
particular the Board believes it important, should the Company or its
shareholders receive a proposal for or notice of a Change of Control, or
consider one itself, that you be able to assess and advise the Company whether
such transaction would be or is in the best interests of the Company and its
shareholders, and to take such other action regarding such transaction as the
Board might determine to be appropriate, without being influenced by the
uncertainties of your own situation.
 
In order to induce you to remain in the employ of the Company, this letter
agreement (the “Agreement”), prepared pursuant to authority granted by the
Board, sets forth the compensation and severance benefits which the Company
agrees will be provided to you should your employment with the Company be
terminated in connection with a Change of Control under the circumstances
described below, as well as certain other benefits which will be made available
to you should you be employed by the Company on the Effective Date of a Change
of Control.
 
This Agreement shall remain in full force and effect for as long as you remain
in your current position with the Company or any other position of equal or
higher grade which has historically made its holder eligible for a Change of
Control Agreement; provided, however, that this Agreement shall terminate and
cease to be in full force and effect upon your giving notice of your intent to
terminate your employment with the Company for any reason other than Good
Reason, whether by Retirement, early retirement, or otherwise.  This Agreement
supersedes any prior agreement between you and the Company regarding the subject
matter hereof.
 
1Reference is made to Annex I hereto for definitions of certain terms used in
this Agreement, and such definitions are incorporated herein by such reference
with the same effect as if set forth herein.  Certain capitalized terms used in
this Agreement in connection with the description of various Plans are defined
in the respective Plans, but if any conflicts with a definition herein
contained, the latter shall prevail.

 
 

--------------------------------------------------------------------------------

 



1. Termination in Connection with a Change of Control.
 
(a) If there is a termination of your employment with the Company either by the
Company without Cause or by you for Good Reason during the period between the
Effective Date of a Change of Control and two years following the Effective Date
(the “Effective Period”), and if such Effective Date occurs during the term of
this Agreement, you shall be entitled to the following benefits, whether or not
this Agreement has been cancelled prior to the time of your termination:
 
(i) all benefits conferred upon you by the Severance Package, and
 
(ii) in addition, all benefits payable under the provisions either of the
Company’s employee and executive Plans in which you are a participant
immediately prior to the Effective Date, or of those plans in existence at the
time of the applicable Termination Date, whichever are more favorable to you, in
accordance with the terms and conditions of such Plans or plans, such benefits
to be paid under such Plans or plans and not under this Agreement.
 
(b) Notwithstanding the above, you shall not be entitled to any such benefits if
your termination results from your death or Disability, unless your death or
Disability occurs (i) during the Effective Period and (ii) with respect to the
benefits conferred by the Severance Package only, after either it has been
decided that you will be terminated without Cause during the Effective Period,
or you have given notice of termination for Good Reason during the Effective
Period.
 
(c) You shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment, nor shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
you as the result of your employment by another employer after the applicable
Termination Date.
 
2. Procedures for Termination.
 
(a) If it is intended that your employment be terminated by you for Good Reason
you shall transmit to the Company written notice setting forth the particulars
upon which you base your determination that Good Reason exists and, only if the
stated basis therefore is capable of being cured, requesting a cure within ten
days. Failing such a cure, a “final separation” shall then occur, and if such
stated basis is not capable of cure by the Company, “final separation” shall
occur simultaneously with delivery of such notice.  For purposes of this
Agreement, a “Termination Date” shall be deemed to have occurred upon the date
of such “final separation”.
 
(b) If it is intended that your employment be terminated by the Company, whether
with Cause or without Cause, a “Termination Date” shall be deemed to have
occurred upon the 30th day following the date of your receipt of written notice
from the Company of this determination, or upon the date specified in such
notice, whichever is later.
 

 
 

--------------------------------------------------------------------------------

 



 
3. LTIP Benefit Acceleration.  Immediately upon an applicable Termination Date,
all contingent compensation rights issued to you under the LTIP Plan which are
then (i) held by you, a member of your Immediate Family, or a partnership or
limited liability company the partners or shareholders of which are you and
members of your Immediate Family, and (ii) outstanding, shall become vested,
exercisable, distributable and unrestricted (any contrary provision in the LTIP
Plan notwithstanding), subject to the following provisions of this Section
3.  You shall have the right:
 
(a) To (i) exercise all or any portion of your options covered (including, at
your sole election, any associated Tandem SAR) by the LTIP Plan and to have the
underlying Shares issued to you and (ii) exercise all or any portion of any LTIP
Plan Freestanding SAR held by you, to the extent that such SAR is not
non-qualified deferred compensation under Code Section 409A.
 
(b) To (i) have issued to you on a non-forfeitable basis any or all Shares
covered by Restricted Stock Awards held by you under the LTIP Plan and (ii) have
issued to you any or all Performance Shares and/or Performance Units held by you
in the LTIP Plan, and such issuance shall occur within 10 days of the
Termination Date.
 
(c) With respect to all other contingent compensation rights to which you may be
entitled under the LTIP Plan which are not non-qualified deferred compensation
within the meaning of Code Section 409A, to obtain the full benefit of any such
right or rights, in each case as though all applicable Performance Targets had
been met or achieved at maximum levels for all Performance Periods (including
those extending beyond the Effective Date), all other LTIP Plan contingencies
had been satisfied in full at the Effective Date of the Change of Control, and
the maximum possible benefits thereunder had been earned at the Effective Date
of the Change of Control.
 
(d) If you are not a “Specified Employee” within the meaning of Code Section
409A, with respect to all other contingent compensation rights to which you may
be entitled under the LTIP Plan which are non-qualified deferred compensation
within the meaning of Code Section 409A, to receive all such rights and
benefits, payable in accordance with the terms of the LTIP Plan without regard
to any other vesting or performance requirements therein/payable on the
Termination Date.  If you are a “Specified Employee” within the meaning of Code
Section 409A as of your Termination Date, and any benefit or amount described in
this Section 3 is non-qualified deferred compensation subject to Code Section
409A, then such amount shall, notwithstanding the provisions of this Section 3,
be paid on the earlier to occur of (i) death or (ii) six months plus two days
from your Termination Date.
 

 
 

--------------------------------------------------------------------------------

 



 
4. 409A Tax Provision.  If any payment or benefit received or to be received by
you under this Agreement is determined to be “deferred compensation” as that
term is used in Code Section 409A and related Treasury Regulations and
Department of the Treasury guidance thereunder, with the effect that you are
liable for the payment of tax or interest imposed by reason of Code Section 409A
(the “409A Tax”), the Company will pay you an additional cash payment equal to
such tax and interest plus any federal, state and local income taxes, employment
taxes and any additional taxes, interest and penalties applicable to the payment
under this Section 5, payable not later than the end of the calendar year in
which you remit, or the Company remits on your behalf, the 409A Tax.  If you
become entitled to benefits under the Agreement by reason of separation from
service, you agree to a delay in the payment of such amounts determined to be
deferred compensation for a period of six months and two business days following
your separation from service with the Company if the Company determines such
delay is necessary to comply with Code Section 409A.  This Agreement is intended
to comply with Code Section 409A and ambiguous provisions, if any, shall be
construed in a manner that is compliant with or exempt from the application of
Section 409A, as appropriate.  The parties agree to amend the provisions of this
Agreement or any other compensation arrangement in any reasonable manner
requested by the Executives or the Company to comply with Code Section 409A and
related Treasury Regulations and Department of the Treasury guidance that would
reduce or eliminate the 409A Tax.  This Agreement shall not be amended or
termination in a manner that would cause the Agreement or any amounts payable
under the Agreement to fail to comply with the requirements of Code Section
409A, and, further, the provisions of any purported amendment that may
reasonably be expected to result in such non-compliance shall be of no force or
effect with respect to the Agreement.  For purposes of Code Section 409A, each
payment under this Agreement shall be deemed to be a separate payment. If any
payment to you is delayed by reason of this Section 5, unless such payment is
otherwise subject to adjustment to take into account earnings (or losses)
attributable thereto during the period of delay, when such payment is made you
will also receive from the Company interest on such payment, from the date the
payment would otherwise have been made to the date the payment is made, at the
Prime Rate of interest as reported in the Wall Street Journal, compounded
monthly with such interest rate being adjusted each month to track such Prime
Rate of interest, prospectively for the ensuing month.
 
5. Dispute Resolution.
 
(a) It is irrevocably agreed that if any dispute arises between us under this
Agreement: (i) exclusive jurisdiction shall be in the lowest Texas state court
of general jurisdiction sitting in Harris County, Texas; (ii) we are each at the
time present in Texas for the purpose of conferring personal jurisdiction; (iii)
any such action may be brought in such court, and any objection that the Company
or you may now or hereafter have to the venue of such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court is waived, and we each agree not to plead or claim the same; (iv) service
of process in any such proceeding or action may be effected by mailing a copy
thereof by registered or certified mail, return receipt requested (or any
substantially similar form of mail), postage prepaid, to such party at the
address provided in Section 9 hereof; and (v) prior to any trial on the merits,
we will submit to court supervised, non-binding mediation.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Notwithstanding any contrary provision of Texas law, the Company shall have
the burden of proof with respect to any of the following: (i) that Cause existed
at the time any notice was given to you under Section 2; (ii) that Good Reason
did not exist at the time notice was given to the Company under Section 2; and
(iii) that a Change of Control has not occurred.
 

 
 

--------------------------------------------------------------------------------

 



 
6. Successors; Binding Agreement.
 
(a) In the event any Successor (as defined below) does not assume this Agreement
by operation of law the Company will seek to have such Successor, by agreement
in form and substance satisfactory to you, expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it.  If there has been a Change of Control prior to, or a
Change of Control will result from, any such succession, then failure of the
Company to obtain at your request such agreement prior to or upon the
effectiveness of any such succession (unless assumption occurs as a matter of
law) shall constitute Good Reason for termination by you of your employment and,
upon delivery of your written notice of termination to the Company, you shall be
entitled to the benefits provided for in this Agreement as a result of such
termination.  “Successor” shall mean any Person that succeeds to, or has the
ability to control, the Company’s business as a whole, whether directly by
merger, consolidation, spin-off or similar transaction or indirectly by purchase
of the Company’s Voting Securities or acquisition of all or substantially all of
the assets of the Company.
 
(b) This Agreement shall inure to the benefit of and be enforceable by your
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.
 
7. Fees and Expenses. The Company shall pay all legal fees and expenses incurred
by you as a result of your seeking to interpret, obtain, assert or enforce any
right or benefit conferred upon you by this Agreement to the extent you are the
prevailing party.  Such payment shall be made on or before the last day of the
taxable year following the taxable year in which you incurred the applicable
legal fees and expenses.
 
8. Notices.  Any and all notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when delivered in
person to the persons specified below or deposited in the United States mail,
certified or registered mail, postage prepaid and addressed as follows:
 
                    
  If to the Company:




 
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention: Chief Executive Officer

 
  If to you:                                 





 
H. Keith Jennings
 
1131 Bayou Island Drive
 
Houston, TX 77063

           
Either party may change, by the giving of notice in accordance with this Section
9, the address to which notices are thereafter to be sent.
 

 
 

--------------------------------------------------------------------------------

 



 
9. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
10. Survival.  All obligations undertaken and benefits conferred pursuant to
this Agreement shall survive any termination of your employment and continue
until performed in full.
 
11. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by you and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  This
Agreement shall be governed in all respects, including as to validity,
interpretation, construction, performance and effect, by the internal laws of
the State of Texas without regard to choice of law principles.
 
12. Duplicate Originals.  This Agreement has been executed in duplicate
originals, with one to be held by each of the parties hereto.
 
If this Agreement correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this Agreement to the
Company.
 
                                                                Sincerely,
                                                                CAMERON
INTERNATIONAL CORPORATION






                                                                By:_________/s/____________________________
                                                                           Jack
B. Moore
                                                                           President
and
Chief Executive Officer




Agreed to as of the _18th_ day of  June, 2009






                  /s/                                                                
           H. Keith Jennings





 
 

--------------------------------------------------------------------------------

 

Annex I to Agreement dated June 16, 2009
between
Cameron International Corporation
and
H. Keith Jennings


DEFINITION OF
CERTAIN TERMS


“Agreement” means the letter agreement between H. Keith Jennings and the Company
dated June 16, 2009.
 
“Bonus Plan” means for each year, the Company’s Management Incentive
Compensation Plan or any Other Plan adopted by the Board which provides for the
payment of additional compensation on an annual basis to senior executive
officers contingent upon the Company’s results of operations for that specific
year, in either case as such Plan shall be amended or modified to, but not on or
after, any Effective Date.
 
“Cause” means (i) your conviction by a court of competent jurisdiction, from
which conviction no further appeal can be taken, of a felony-grade crime
involving moral turpitude, or (ii) your willful failure to perform substantially
your duties with the Company (other than a failure due to physical or mental
illness) which is materially and demonstrably injurious to the Company.   No act
or failure to act on your part shall be considered “willful” unless done, or
omitted to be done, by you in bad faith and without reasonable belief that your
action or omission was in, or not opposed to, the best interests of the Company.
 
“Change of Control” means the earliest date at which:
 
(i) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding Voting Securities, other than through the purchase of Voting
Securities directly from the Company through a private placement;
 
(ii) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board;
 

 
 

--------------------------------------------------------------------------------

 



 
(iii) a merger or consolidation involving the Company or its stock or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company, unless, immediately following such transaction, 70% or more of
the then outstanding Voting Securities of the surviving or resulting corporation
or entity will be (or is) then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners of the Company’s
outstanding Voting Securities immediately prior to such transaction (treating,
for purposes of determining whether the 70% continuity test is met, any
ownership of the Voting Securities of the surviving or resulting corporation or
entity that results from a stockholder’s ownership of the stock of, or other
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding Voting Securities immediately prior to the transaction);
 
(iv) any transaction of the type described in part (iii) above, that would have
qualified as a “Change of Control” but for the fact that the consideration
therefore is part or all cash;
 
(v) a tender offer or exchange offer is made and consummated by a Person other
than the Company for the ownership of 20% or more of the Voting Securities of
the Company then outstanding; or
 
(vi) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.
 
Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in you, or a group of Persons which includes you, acquiring more than
20% of either the combined voting power of the Company’s outstanding Voting
Securities or the Voting Securities of any other corporation or entity which
acquires all or substantially all of the assets of the Company, whether by way
of merger, consolidation, sale of such assets or otherwise.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Defined Benefit Plan” means the Company’s Retirement Plan and Supplemental
Excess Defined Benefit Plan, as the same shall be amended or modified prior to,
but not on or after, any Effective Date.
 
“Defined Contribution Plan” means the Company’s Retirement Savings Plan and
Supplemental Excess Defined Contribution Plan, as the same shall be amended or
modified prior to, but not on or after, any Effective Date.
 

 
 

--------------------------------------------------------------------------------

 



 
“Disability” means your continuing full-time absence from your duties with the
Company for 180 days or longer as a result of physical or mental incapacity.
 
“Effective Date” means the earliest date to occur of any of the following: (i)
any of the events set forth under the definition of Change of Control shall have
occurred; (ii) the receipt by the Company of a Schedule 13D stating the
intention of any Person to take actions which, if accomplished, would constitute
a Change of Control; (iii) the public announcement by any Person of its
intention to take any such action, in each case without regard for any
contingency or condition which has not been satisfied on such date; (iv) the
agreement by the Company to enter into a transaction which, if consummated,
would result in a Change of Control; or (v) consideration by the Board of a
transaction which, if consummated, would result in a Change of Control.
 
If, however, an Effective Date occurs but the proposed transaction to which it
relates ceases to be actively considered, the Effective Period will be deemed
not to have commenced for purposes of this Agreement.  If an Effective Date
occurs with respect to a proposed transaction which ceased to be actively
considered but for which active consideration is revived, the Effective Date
with respect to the Change of Control that ultimately occurs shall be that date
upon which consideration was revived and ultimately carried through to
consummation.
 
“Effective Period” means the period between the Effective Date of a Change of
Control and two years following the Effective Date.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Good Reason” means any of the following:
 
(i)           a change in your status, title(s) or position(s) with the Company,
including as an officer of the Company, which, in your reasonable judgment, does
not represent a promotion, with commensurate adjustment of compensation, from
your status, title(s) and position(s) immediately prior to the Effective Date;
or the assignment to you of any duties or responsibilities which, in your
reasonable judgment, are inconsistent with such status, title(s) or position(s);
or the withdrawal from you of any duties or responsibilities which in your
reasonable opinion are consistent with such status, title(s) or position(s); or
any removal of you from or any failure to reappoint or reelect you to such
position(s); provided that the circumstances described in this item (i) do not
apply if as a result of your death, Retirement, or Disability or following
receipt by you of written notice from the Company of the termination of your
employment for Cause;
 
(ii)           a reduction by the Company any time after the Effective Date in
your then current base salary;
 

 
 

--------------------------------------------------------------------------------

 



 
(iii)           the failure by the Company to continue in effect any Plan in
which you were participating immediately prior to the Effective Date other than
as a result of the normal expiration or amendment of any such Plan in accordance
with its terms; or the taking of any action, or the failure to act, by the
Company which would adversely affect your continued participation in any such
Plan on at least as favorable a basis to you as is the case immediately prior to
the Effective Date or which would materially reduce your benefits under any such
Plan or deprive you of any material benefit enjoyed by you immediately prior to
the Effective Date, except with your express written consent;
 
(iv)           the relocation of the principal place of your employment to a
location 25 miles further from your principal residence without your express
written consent;
 
(v)           the failure by the Company upon a Change of Control to obtain the
express assumption of this Agreement by any Successor (other than by operation
of law);
 
(vi)           any refusal by the Company to continue to allow you to attend to
or engage in matters or activities not directly related to the business of the
Company which you attended to or were engaged in immediately prior to the
Effective Date and which do not otherwise violate your obligations of employment
with the Company; or
 
(vii)           any continuing material default by the Company in the
performance of its obligations under this Agreement, whether before or after a
Change of Control.
 
“LTIP Plan” means any of the Company’s long-term incentive plans, including the
2005 Equity Incentive Plan, as such plan may be amended, modified, or replaced,
up to, but not on or after, an Effective Date.
 
“Market Value” means, when used with respect to Shares or Voting Securities, the
closing price thereof on the New York Stock Exchange on the date for which the
Market Value is to be determined, or if not listed thereon, on such other
exchange as shall at that time constitute the principal exchange for trading the
Shares or Voting Securities.
 
“Other Plan” means any thrift, bonus or incentive, stock option or stock
accumulation pension medical, disability, accident or life insurance plan,
program or policy of the Company which is intended to benefit employees of the
Company similarly situated to you (other than the Bonus Plan, Defined Benefit
Plan, Defined Contribution Plan, or LTIP Plan).
 
“Person” means any individual, corporation, partnership, group, association or
other “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, other than the Company or any Plans sponsored by the Company.
 
“Perquisites” means individual perquisite benefits received by you immediately
prior to the Effective Date, including, but not limited to, club membership dues
and certain automobile expenses.
 

 
 

--------------------------------------------------------------------------------

 



 
“Plans” means the Bonus Plan, Defined Benefit Plan, Defined Contribution Plan,
LTIP Plan, and Other Plans.
 
 “Retirement” means termination of your employment on the “normal retirement
date” as set forth in the Defined Benefit Plan.
 
“Severance Package” means your right to receive, and the Company’s obligation to
pay and/or perform, the following:
 
           (a)           the Company shall pay to you, on the date six months,
two days after the applicable Termination Date, a lump sum cash amount equal to
the sum of (i) three times the highest annual rate of base salary in effect
during the current year or any of the three years preceding the Termination
Date, and (ii) three times the greater of (A) the target award you would have
been eligible to receive under the Bonus Plan in respect of the current year,
regardless of any limitations otherwise applicable to the Bonus Plan (i.e., the
failure to have completed any vesting period or the current measurement period,
or the failure to achieve any performance goal applicable to all or any portion
of the measurement period) or (B) the largest award earned (whether or not paid)
under the Bonus Plan in respect of any of the three years preceding the
Termination Date;
 
   (b)    in addition to any vested portion of your interest in the Defined
Contribution Plan to which you are entitled on the applicable Termination Date
under that Plan, the Company shall pay to you, on the date six months, two days
after the Termination Date, an amount in cash equal to the unvested portion of
the Company’s contributions to your account, which unvested portion shall be
valued as of the Termination Date at Market Value;

           (c)           in addition to any vested retirement benefits to which
you are entitled under the Defined Benefit Plan on the applicable Termination
Date, the Company shall pay to you, on the date six months, two days after the
Termination Date, an amount in cash equal to the product of (i) a number equal
to your years of life expectancy beyond age 65 determined in accordance with the
actuarial assumptions utilized under the Defined Benefit Plan immediately prior
to the Termination Date, times (ii) an amount equal to the difference between
(A) the annual benefit to which you would have been entitled under the single
life annuity method of distribution under the Defined Benefit Plan if you were
fully vested thereunder (without regard to (I) whether you shall actually have
completed the period of Vesting Service required to qualify for benefits under
the Defined Benefit Plan, (II) any limitation on the amount used in the
calculation of the annual benefit thereunder, (III) any offset thereunder for
severance allowances payable thereunder, or (IV) any amendment to the Defined
Benefit Plan made in connection with a Change of Control and on or prior to the
Termination Date, which amendment adversely affects in any manner the
computation of retirement benefits under such Plan) and had accumulated an
additional three years of Vesting Service thereunder, and (B) the annual
benefit, if any, to which you would be entitled under the single life annuity
method of distribution under the Defined Benefit Plan as of the Termination
Date; and

 
 

--------------------------------------------------------------------------------

 

      
       (d)   the Company shall pay to you, on the date six months, two days
after the applicable Termination Date, an amount in cash equal to three times
the average annual cost incurred by the Company, during the three calendar years
preceding the calendar year in which the Termination Date occurs, as a result of
your participation in all insured and self-insured employee welfare benefit
Plans and Perquisites in which you were entitled to participate immediately
prior to the Termination Date (or such fewer whole calendar years as you have so
participated).
 
       (e)    Notwithstanding the foregoing provisions of the Severance Package,
(i) if you are not a “Specified Employee” within the meaning of 409A of the Code
as of your Termination Date, then the above provided benefits will be provided
rather than six months and two days after the Termination Date, on the tenth day
following the Termination Date and (ii) upon your death after the Termination
Date any unpaid part of the Severance Package will be paid immediately.
 
Anything else in this Agreement to the contrary notwithstanding, if (i) your
employment with the Company is terminated in connection with a Change of
Control, (ii) you are entitled to the Severance Package, and (iii) your
Termination Date precedes or occurs on the date of the closing of the
transaction constituting a Change of Control, then all amounts to which you are
or shall become entitled to under this Agreement, which are calculable as of
such closing date, shall be accelerated and become immediately due and payable
contemporaneously with such closing.
 
“Shares” means shares of Common Stock, $.01 par value, of the Company as of the
date of this Agreement, as the same shall be subsequently amended, modified or
changed.
 
“Termination Date” shall have the meaning given it by Section 2 of the
Agreement, provided that for purposes of the timing of any payment of
non-qualified deferred compensation under Code Section 409A, “Termination Date”
shall mean a “separation from service,” as defined in Section 1.409A-1(h) of the
U.S. Treasury regulations has occurred.
 
“Voting Securities” means, with respect to any corporation or business
enterprise, those securities which under ordinary circumstances are entitled to
vote for the election of directors or others charged with comparable duties
under applicable law.
 


 